Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities:  On line 5 of the claim “around an fitting axis” is believed to be in error for -around a fitting axis- and on line 7 of the claim “said handpieces” is believed to be in error for -said handpiece-.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 60-11709.
JP teaches an adapter 3/12 capable of use in an endodontic procedure comprising a fitting (external surface of element 3/12) configured for reversibly fixing inside a dental handpiece chuck 4 (see figs. 1-4, translation) and a mount 14 for an endodontic file (such that the tool 1 is capable of being an endodontic file, see explanation below) positioned at least partially inside said fitting (see figs .2-4), said mount fixedly positioned with respect to said fitting such that rotation of the fitting around a fitting axis rotates the mount around the fitting axis and wherein said mount is positioned eccentrically with respect to said fitting such that rotating of said fitting around said fitting axis by said handpiece rotates the endodontic file around said fitting axis on a path that is eccentric to an axis of the file (see fig. 3, translation) and wherein the adapter is configured to be connected and disconnected to the handpiece and the mount is configured for the endodontic file to be reversibly inserted and removed therefrom (see figs. 1-4, translation). It is noted that the device taught by JP comprises the structure as claimed and therefore can function as claimed since it can be used in a dental handpiece and accept an endodontic file. It is noted that with regard to the issue of size, the device can be used for endodontic treatment of a large animal.  In the alternative, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify JP to be of a small size capable of use for an endodontic procedure in order to drill a hole of a desired size depending on the needs of the user.  
With respect to claim 18, JP teaches wherein the mount is offset in relation to an axis of said fitting (see fig. 3, translation).

Claim(s) 8-9 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rumpp et al. (4,006,787).
Rumpp teaches an adapter capable of use with a dental handpiece for rotating an endodontic file (see explanation below regarding functional limitations) comprising a chuck fitting having a proximal portion configured to be held inside a chuck of a dental handpiece (see abstract, specifically the outer surface of the receiving part is configured is shaped to fit into a chuck of a drilling device, see below for further explanation regarding the functional limitations), a mount (the inner surface of the receiving part), a friction fitting in said mount including a cavity having a distal opening configured to reversibly hold the endodontic file (see abstract, col. 3, ll. 26-41 regarding the same receiving part being used on several different tools, see below regarding the functional limitations regarding endodontic limitations), the cavity configured to transmit a transmitted torque to said endodontic file and to allow slippage between said endodontic file and said mount when said transmitted torque is greater than a predetermined threshold torque thereby limiting said transmitted torque between said dental handpiece and said endodontic file to said threshold torque, wherein at least a portion of said cavity is within said proximal portion of said chuck fitting (see fig. 3, explanation above). It is noted that the device taught by Rumpp comprises the structure as claimed and therefore can function as claimed since it can be used in a dental handpiece and accept an endodontic file. It is noted that with regard to the issue of size, the device can be used for endodontic treatment of a large animal. In the alternative, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Rumpp to be of a small size capable of use for an endodontic procedure in order to drill a hole of a desired size depending on the needs of the user.  
With respect to claim 9, Rumpp further teaches wherein said chuck fitting (i.e. the outer surface of the sleeve) of said adapter includes a friction fitting configured to limit said transmitted torque transferred form said handpiece to said adapter. Such that the adaptor is for insertion into a chuck, it is noted that the outer surface provides a friction fitting with a chuck such that it can be retained in a chuck with friction and that if a torque above a value of the friction fitting is delivered to the sleeve, the sleeve will slip and prevent the high level of torque being delivered to the tool held within the sleeve.
With respect to claim 28, Rumpp teaches the cavity is fixed in position with respect to the chuck fitting (see figs. and explanation above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, 12, 15, 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP (60-11709) in view of Rumpp et al. (4,006,787).
JP teaches an adapter 3/12 capable of use with a dental handpiece for rotating an endodontic file (see explanation above regarding functional limitations) comprising a chuck fitting having a proximal portion configured to be held inside a chuck of a dental handpiece (see figs. 1-4, translation, such that the outer surface of element 3/12 is the chuck fitting), a mount, a fitting in said mount including a cavity having a distal opening configured to reversibly hold the endodontic file (see figs. 1-4, translation), the cavity configured to transmit a transmitted torque to said endodontic file (see translation, figs. 1-4). JP teaches the invention as substantially claimed and discussed above, however, does not specifically teach the fitting is a friction fitting to allow slippage between said endodontic file and said mount when said transmitted torque is greater than a predetermined threshold torque thereby limiting said transmitted torque between said dental handpiece and said endodontic file to said threshold torque, wherein at least a portion of said cavity is within said proximal portion of said chuck fitting (see fig. 3, explanation above). 
Rumpp teaches an adapter capable of use with a dental handpiece for rotating an endodontic file (see explanation below regarding functional limitations) comprising a chuck fitting having a proximal portion configured to be held inside a chuck of a dental handpiece (see abstract, specifically the outer surface of the receiving part is configured is shaped to fit into a chuck of a drilling device, see below for further explanation regarding the functional limitations), a mount (the inner surface of the receiving part), a friction fitting in said mount including a cavity having a distal opening configured to reversibly hold the endodontic file (see abstract, col. 3, ll. 26-41 regarding the same receiving part being used on several different tools, see below regarding the functional limitations regarding endodontic limitations), the cavity configured to transmit a transmitted torque to said endodontic file and to allow slippage between said endodontic file and said mount when said transmitted torque is greater than a predetermined threshold torque thereby limiting said transmitted torque between said dental handpiece and said endodontic file to said threshold torque, wherein at least a portion of said cavity is within said proximal portion of said chuck fitting (see fig. 3, explanation above). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the set screw fitting of JP with the friction fitting of Rumpp in order to easily attach the tool/file to the adaptor and prevent breakage of the drill in the event of a torque overload.  
With respect to claim 9, JP further teaches wherein said chuck fitting (i.e. the outer surface of the sleeve) of said adapter includes a friction fitting configured to limit said transmitted torque transferred form said handpiece to said adapter. Such that the adaptor is for insertion into a chuck, it is noted that the outer surface provides a friction fitting with a chuck such that it can be retained in a chuck with friction and that if a torque above a value of the friction fitting is delivered to the sleeve, the sleeve will slip and prevent the high level of torque being delivered to the tool held within the sleeve.
With respect to claim 12, JP further teaches the adapter comprises a flange 23/27 on the friction fitting (see figs. 1-4).
With respect to claim 15, JP teaches the cavity is fixed in position with regard to said chuck fitting and an axis of said cavity is offset in relation to an axis of said chuck fitting (see fig. 3, translation).
With respect to claim 20, JP teaches the fitting extends to a distal end of said mount and wherein the flange extends radially outwards from a distal portion of said mount encircling said distal portion of said mount (see figs. 1-4). It is noted that the combination of JP/Rumpp teach the fitting being a friction fitting (see claim 8).
With respect to claim 28, JP further teaches wherein the cavity is fixed in position with respect to said chuck fitting (see figs.).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rumpp et al. (4,006,787) as applied to claim 8 above, and further in view of Victor et al. (2016/0346909).
With respect to claim 13, Rumpp teaches designing the adaptor to control the torque values (col. 4, ll. 4-20), however, does not specifically teach the threshold is 0.1N.cm.
Victor teaches an adaptor for controlling the torque applied to a tool, wherein the threshold can be 0.1 N.cm (see par. 56, specifically 007N.m to about 122N-m, which includes the claimed range). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Rumpp to include the torque value as taught by Victor in order to provide the desired threshold depending on the desired use and user’s preference. Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Rumpp to provide the torque value as claimed and taught by Victor since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05, I).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP (60-11709) in view of Rumpp et al. (4,006,787) as applied to claim 8 above, and further in view of JP 3-161209.
JP709/Rumpp teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cavity is fixed in position with regard with said chuck fitting and an axis of said cavity is not parallel to an axis of said chuck fitting.
JP209 teaches an adaptor 14 wherein the cavity 11 is fixed in position with regard to said chuck fitting (see fig., such that end surface 14 within element 71 is the chuck fitting) and an axis of said cavity is not parallel to an axis of said chuck fitting (see fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the eccentric cavity taught by JP709/Rumpp with the angled cavity taught by JP209 in order to drill the desired hole with a generic tool. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP (60-11709) as applied to claim 17 above, and further in view of JP 3-161209.
JP709 teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cavity is fixed in position with regard with said chuck fitting and an axis of said cavity is not parallel to an axis of said chuck fitting.
JP209 teaches an adaptor 14 wherein the cavity 11 is fixed in position with regard to said chuck fitting (see fig., such that end surface 14 within element 71 is the chuck fitting) and an axis of said cavity is not parallel to an axis of said chuck fitting (see fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the eccentric cavity taught by JP709 with the angled cavity taught by JP209 in order to drill the desired hole with a generic tool. 




Claims 1, 6, 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) in view of Rumpp et al. (4,006,787).
Becker teaches a system for endodontic procedure comprising an endodontic file 10 including a friction fitting 16 adapted for holding and spinning the file, a high torque dental handpiece 52 having a chuck (see fig. 8, such that the handpiece is for rotation the file, therefore, it obviously has a chuck to accept the tool).  Becker teaches the invention as substantially claimed and discussed above, however, does not specifically teach an adaptor including a chuck fitting having a proximal portion inside said chuck and held reversibly by said chuck and a mount including a cavity having a distal opening with said friction fitting reversibly inserted into said cavity, the cavity reversibly holding the friction fitting stationary with respect to the cavity transmitting a transmitted torque to the tool up to a predetermined threshold torque and allowing slippage of the friction fitting in the cavity when the transmitted torque is greater than the threshold torque thereby limiting the transmitted torque between the high torque dental handpiece and the tool to the threshold torque
Rumpp teaches a system for a procedure comprising a tool including a  friction fitting for holding and spinning the instrument (see fig. 1-3, 6, such that the end 4 with the protrusion 7 are a friction fitting such that element 2 retained on the fitting 4 rotates the instrument only through the friction connection, i.e. no other connection such as adhesive is provided, it is made to rotate with respect to the tool when a high torque is applied, therefore, overcoming the friction fitting), a high torque handpiece (see abstract, such that the drill is a high torque drill since the receiving element and instrument are designed to reduce the torque), an adaptor 2 including a chuck fitting having a proximal portion inside the chuck and held reversibly by said chuck (such that at least an upper portion of the outside surface of the adaptor is the fitting such that it is received in the drill for delivering rotation, see abstract, such that the tool is inserted and removed) and a mount including a cavity having a distal opening with the friction fitting reversibly inserted into said cavity (see figs. 1-2, 6, such that the mount is the cavity, the cavity allows for reversibly inserting the friction fit 4, col. 2, ll. 10-14 , col. 3, ll. 26-41), the cavity reversibly holding the friction fitting (col. 3, ll. 26-41) stationary with respect to the cavity and transmit a transmitted torque to the tool up to a predetermined threshold torque and to allow slippage of the friction fitting in the cavity when the transmitted torque is greater than the threshold torque thereby limiting the transmitted torque between the high torque dental handpiece and the tool to the threshold torque (col. 2, ll. 6-14, 32-56, col. 6, ll. 1-17, 60-68). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Becker in includes the adaptor as taught by Rummp order to provide the magnitude of the torque limit to be consist using any handpiece, such that the predetermined torque is determined between the tool and adaptor and not the tool and handpiece and any general handpiece and used.  
With respect to claim 6, Becker teaches the dental handpiece is configured for rotating at a rate of 6000 to 30,000 RPM (par. 38). While the specific range of 1000-5000 rpm is not taught, the current invention teaches a variety of ranges and using standard handpieces, therefore, the specific range is determined to be a design choice based on the desired outcome and needs of the patient.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Becker/Rummp to provide a handpiece to rotate the adapter within the claimed range in order to provide the desired outcomes of the treatment and since the speeds are well known in the art as disclosed by the applicant. 
With respect to claim 24, Becker teaches the invention as substantially claimed and discussed above, however, does not specifically teach the chuck fitting includes a sleeve having an outer diameter configured to fit into the chuck and wherein at least a portion of said cavity is within the sleeve.
Rummp teaches the chuck fitting includes a sleeve having an outer diameter configured to fit into the chuck and wherein at least a portion of said cavity is within the sleeve (see figs. 1-3, 6, detailed explanation above, such that the chuck fitting is at least an upper portion of the outer surface of the sleeve and the cavity is within the sleeve). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Becker in includes the adaptor as taught by Rummp order to provide the magnitude of the torque limit to be consist using any handpiece, such that the predetermined torque is determined between the tool and adaptor and not the tool and handpiece and any general handpiece and used.   
With respect to claim 27, Becker teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cavity fixed in position with respect to the fitting.
Rummp teaches the cavity fixed in position with respect to the fitting (see figs. 1-3, 6, explanation above regarding the fitting being the outer portion and the cavity being the lower portion). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Becker in includes the adaptor as taught by Rummp order to provide the magnitude of the torque limit to be consist using any handpiece, such that the predetermined torque is determined between the tool and adaptor and not the tool and handpiece and any general handpiece and used.  

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) in view of Victor et al. (2016/0346909)
Becker teaches a system for endodontic procedure comprising an endodontic file 10 including a friction fitting 16 adapted for holding and spinning the file, a high torque dental handpiece 52 having a chuck (see fig. 8, such that the handpiece is for rotation the file, therefore, it obviously has a chuck to accept the tool).  Becker teaches the invention as substantially claimed and discussed above, however, does not specifically teach an adaptor including a chuck fitting having a proximal end configured to be held by said chuck and a mount including a cavity having a distal opening configured for reversibly inserting said friction fitting of the endodontic file to hold said fitting of the endodontic file, the cavity configured to hold the friction fitting stationary with respect to the cavity and transmit a transmitted torque to the tool up to a predetermined threshold torque and to allow slippage of the friction fitting in the cavity when the transmitted torque is greater than the threshold torque thereby limiting the transmitted torque between the high torque dental handpiece and the tool to the threshold torque
Victor discloses an adaptor for use of a dental handpiece for rotating an endodontic file (see detailed explanation below regarding the functional use of the device) comprising a chuck fitting 40/50 on a proximal portion inside said chuck and held reversibly by said chuck (pars. 26, 44, figs. 1-3), a mount 24 including a cavity 30 having a distal opening 46  with said friction fitting reversibly inserted into said cavity (such that a friction fitting is received, i.e. it can be retained by friction), and the cavity reversibly holding the friction fitting stationary with respect to the cavity and configured to transmit a transmitted torque to the friction fitting and to allow slippage of said friction fitting in said mount when said transmitted torque is greater than a predetermined threshold torque thereby limiting said transmitted torque between said dental handpiece and said friction fitting to said threshold torque (see abstract, figs. 7A-7C, pars. 25-26, 49-52).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Becker in includes the adaptor as taught by Victor order to provide the magnitude of the torque limit to be consist using any handpiece, such that the predetermined torque is determined between the tool and adaptor and not the tool and handpiece and any general handpiece and used.  
With respect to claim 6, Becker teaches the dental handpiece is configured for rotating at a rate of 6000 to 30,000 RPM (par. 38). While the specific range of 1000-5000 rpm is not taught, the current invention teaches a variety of ranges and using standard handpieces, therefore, the specific range is determined to be a design choice based on the desired outcome and needs of the patient.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Becker/Victor to provide a handpiece to rotate the adapter within the claimed range in order to provide the desired outcomes of the treatment and since the speeds are well known in the art as disclosed by the applicant. 


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) in view of Rumpp et al. (4,006,787) as applied to claim 1 above, and further in view of Andersen (6,196,036).
Becker/Rumpp teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cavity is cylindrical.
Anderson teaches a torque limitation device wherein a tool 7 is received within a cavity 25 that is cylindrical (see fig. 10, col. 3, ll. 50-67, col. 4, ll. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the shape of the cavity taught by Becker/Rumpp with that of Anderson in order to more easily manufacture the device. Such that a tight fit is provided between the elements for controlling the torque reduced the machining needed for providing the groove and protrusions.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) in view of Victor et al. (2016/0346909) as applied to claim 1 above, and further in view of Andersen (6,196,036).
Becker/Victor teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cavity is cylindrical.
Anderson teaches a torque limitation device wherein a tool 7 is received within a cavity 25 that is cylindrical (see fig. 10, col. 3, ll. 50-67, col. 4, ll. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the shape of the cavity taught by Becker/Victor  with that of Anderson in order to more easily manufacture the device. Such that a tight fit is provided between the elements for controlling the torque reduced the machining needed for providing the groove and protrusions.  
Allowable Subject Matter
Claims 2 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-9, 12-13, 1520 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. 
With respect to claim 1, 6, 24 and 27, the applicant argues that the prior art of Rumpp teaches a drill bit build for a specific chuck and does not teach or suggest the adapter to reversibly attached a file to a chuck that is larger than a file and/or for which the file was not origailly intended.  It is noted that the limitations of the attaching the file to a chuck that is larger than the file and the file was not originally intended is NOT claimed and therefore, the applicants arguments are moot. With respect to the argument of the file being reversibly connected it is noted that Rumpp teaches as discussed in col. 3, ll. 26-41 that a single sleeve can be used on several tools, therefore, Rumpp teaches the reversible connection as claimed and therefore the applicant’s argument is not persuasive.  The applicant further argues that the examiner has not show shown an adaptor reversibly connected to both a dental handpiece and an endodontic file, however, the prior art of Rumpp as discussed above teaches the adaptor being reversibly connected to both the handpiece and a tool/file, therefore, the applicants arguments are not persuasive. The applicant argues that Rumpp is solving the same problem of providing a fitting between a chuck and bit designed to fit, however, it is noted that the claimed structure is taught by the prior art as discussed above in detail and that the applicant does not claim any limitations directed towards the adaptor being used in a chuck which it is not designed to fit into and therefore, the applicant’s arguments are moot. 
The applicant further argues the prior art of Victor with Rumpp, however, that combination of references was not used in the rejection and therefore, the applicants arguments are moot.
The applicant argues that the device of Victor does not teach an adaptor, however, the structure of the device taught by Victor reads on the claimed limitations, therefore, the device of Victor is an adaptor. It appears that the applicant is trying to claim the adaptor being a device that can be used on any chuck in which it is not specifically designed for, however, the term adaptor does not require that, therefore, the applicant’s arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/22/2022